Case 20-40262      Doc 17     Filed 04/15/20 Entered 04/15/20 10:41:10            Main Document
                                           Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                           )   Case No: 20-40262-399 Chapter 13
SCOTT A HAGEMEIER                                )   Plan Pmt:    $ 794.00/Month
                                                 )   Term:         60 Months
                                                 )   MIN $ 17,563.16 to Gen Unsec
                        Debtor                   )

     CERTIFICATION AND ORDER OF CONFIRMATION FOR CHAPTER 13 PLAN

                                         CERTIFICATION
    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and certifies that: the
Trustee has reviewed the Debtor's schedules and plan, and has conducted a Section 341 meeting
of creditors, and except to the extent the Trustee's objection has been overruled, the Chapter 13
plan complies with all Chapter 13 and other applicable provisions of Title 11 United States Code;
the Debtor has advised that they have made all DSO payments and filed all tax returns as
required by 11.U.S.C. § 1325(a)(8) & (9) or the Trustee's objection has been overruled. The
Debtor is substantially current in their payments to the Trustee; and the Trustee is not aware of
any outstanding objections to confirmation.

Dated: April 10, 2020                                /s/ Diana S. Daugherty, Chapter 13 Trustee
CNFORD--SI
                                                     Diana S. Daugherty, Chapter 13 Trustee
Original Confirmation hearing set for:               P.O. Box 430908
March 03, 2020                                       St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com


                                               ORDER
    It is ORDERED that the plan is confirmed; that the Trustee shall distribute any payments
received in conformance with Title 11; that except as provided in 11 U.S.C. § 1304(b), the
Debtor is hereby prohibited during the pendency of this case from in any way encumbering or
disposing of any property of this estate or from incurring any further debt, without prior written
approval of the Court excepting debts incurred for protection of life, health, or property when not
reasonably practical to secure prior approval. The automatic stay under 11 U.S.C. § 362 and
11 U.S.C. § 1301 is terminated as to any collateral listed in 3.9(B) of the plan. Any provision
in the plan providing for special classification and treatment of claims filed after the Bankruptcy
Rule 3002(c) or 11 U.S.C. § 502(b)(9) date shall be void; such claims shall receive treatment
pursuant to 11 U.S.C. § 726(a)(3).

 DATED: April 14, 2020                            Barry S. Schermer
 St. Louis, Missouri                              United States Bankruptcy Judge
Case 20-40262     Doc 17   Filed 04/15/20 Entered 04/15/20 10:41:10        Main Document
                                        Pg 2 of 2



20-40262-399       CERTIFICATION AND ORDER OF CONFIRMATION FOR                     Page 2 of 2
                                  CHAPTER 13 PLAN
Copy mailed to:
SCOTT A HAGEMEIER                         Diana S. Daugherty, Chapter 13 Trustee
6 DORIS AVE                               P.O. Box 430908
O FALLON, MO 63368                        St. Louis, MO 63143

                                          WESTBROOK LAW GROUP LLC
                                          515 JEFFERSON ST
                                          STE C
                                          ST CHARLES, MO 63301
